Citation Nr: 0710607	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  97-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as secondary to service-
connected migraine headaches.

2.  Entitlement to an increased disability evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1967.

This matter arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico, which denied an 
increased evaluation for migraine headaches.  

In May 2000, the veteran testified before a Hearing Officer.  
A transcript of that hearing is associated with the claims 
folder and has been reviewed.

In October 2002, the Board issued a decision that denied a 
disability evaluation in excess of 30 percent for migraine 
headaches.  The veteran appealed that decision.  In May 2003, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties and vacated the 
Board's October 2002 decision.  The Board remanded the matter 
to the RO in November 2003 for the purpose of curing due 
process deficiencies that were raised in the Joint Motion.  
The matter was returned to the Board in December 2004 for 
further appellate consideration.

This appeal also stems from a July 1997 rating decision that 
denied service connection for an acquired psychiatric 
disability, secondary to service-connected migraine 
headaches.  The Board remanded the matter in October 2003 in 
order to obtain additional evidence.  In December 2004, the 
veteran's claims folder was returned to the Board for 
appellate consideration.

In April 2005, the Board denied the veteran's service 
connection claim for an acquired psychiatric disability, and 
for an evaluation in excess of 30 percent for migraine 
headaches.  The veteran appealed that decision.  In August 
2006, the Court vacated the Board's April 2005 decision and 
remanded the case to the Board for compliance with the 
instructions in the August 2006 Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for an acquired psychiatric disability, as secondary to 
service-connected migraine headaches.  The veteran was 
diagnosed with both headaches and a psychiatric disability in 
1969.  According to the August 2006 Joint Motion, the parties 
indicated that while the Board considered the medical 
evidence of record and found that the veteran's psychiatric 
disability was not caused by his migraine headaches, the 
Board did not provide a discussion of the applicability of 
Allen v. Brown, 7 Vet. App. 439 (1995), in relation to the 
medical evidence of record.  According to Allen, where 
proximate causation of the underlying non service-connected 
disability is not shown, secondary service connection may 
still be established for disability resulting from 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities.  Id.

While a September 2004 VA examiner opined that the veteran's 
psychiatric disability was not caused by the veteran's 
service-connected headaches, it is not clear whether the 
veteran's psychiatric disability is aggravated by his 
service-connected migraine headaches.  Thus, in consideration 
of the August 2006 Joint Motion, the Board finds that a VA 
examination is necessary to determine whether there has been 
aggravation of service-connected migraines by the veteran's 
psychiatric disability.  

The veteran also asserts that he is entitled to an evaluation 
in excess of 30 percent for migraine headaches.  The veteran 
last underwent a VA neurological examination in May 2000.  
Further review of the claims folder reflects that subsequent 
treatment records show a diagnosis of uncontrolled migraine 
headaches.  Thus, the Board finds that a more contemporaneous 
VA examination is needed in order to assess the current 
severity of the veteran's lumbar spine disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2006).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

For each psychiatric disability 
identified, the examiner is requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it underwent a permanent increase in its 
severity due to the veteran's service-
connected migraine headaches.  If so, the 
examiner should specify what measurable 
degree of a permanent increase in 
severity of the psychiatric disability is 
related to the veteran's service-
connected migraines.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of his service-
connected migraine headaches.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent headache pathology found on 
examination should be noted in the report 
of the evaluation.  In particular, the 
examiner should obtain from the veteran 
information regarding the frequency and 
duration of any prostrating attacks.  In 
addition, the examiner should express an 
opinion as to whether the veteran's 
service-connected headache disability has 
resulted in severe economic 
inadaptability.  

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's secondary 
service connection claim for an acquired 
psychiatric disability, and increased 
rating claim for migraine headaches, 
taking into account any newly obtained VA 
examination report.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


